EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xin Xie, Reg. No. 70,980; on May 3, 2022.

The application has been amended as follows:
In claim 1, line 3; “material that causes blood clotting” was deleted, and in its place, -- a blood-clotting material, the absorber or the blood-clotting material being--  was inserted. 

In line 4, “and/or” was deleted, and in its place, --or--  was inserted.

In claim 2, line 1, between “absorber” and “will”, --or the blood-clotting material--  was inserted.

In claim 5, line 2, between “absorber” and “is”, --or the blood-clotting material--  was inserted.

In claim 31, lines 1 and 2, between “absorber” and “extends”, --or the blood-clotting material--  was inserted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses an aneurysm occluder comprising, inter alia: a housing and disc shaped inserts disposed in the housing, wherein each disc shaped insert has a central locating hole located over an absorber or a blood-clotting material, the absorber or the blood-clotting material being made of an absorbent material in or attached to the housing, and wherein the disc-shaped inserts are secured to the housing and remain at least 2 centimeters apart from one another while secured to the housing.
For comparison to the present invention, prior-art reference Ginn et al. (U.S. Pat. No. 9,655,602), for example, discloses, at least in figures 5D and 5E, an aneurysm occluder including, inter alia, disc-shaped inserts, each disc-shaped insert having a central locating hole located over an absorber made of an absorbent material, wherein the disc-shaped inserts may be secured to a housing.  However, Ginn et al. do not disclose that the disc-shaped inserts are at least 2 centimeters apart from one another while secured to a housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dipasa, Jr. (U.S. Pat. No. 4,705,517), Swann et al. (U.S. Pat. No. 8,434,490), and Callister et al. (U.S. Pat. No. 9,713,549) teach occluders.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771